PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of	
Jinzhou Zhao, et al. 
Application No.: 16/929,108
Filed: July 15, 2020
Attorney Docket No.: BC20019N_ZSC2020009US
For: A METHOD FOR SIMULATING THE DISCONTINUITY OF THE HYDRAULIC FRACTURE WALL IN FRACTURED RESERVOIRS



: DECISION ON REQUEST TO
: PARTICIPATE IN THE PATENT
: PROSECUTION HIGHWAY
: PROGRAM AND PETITION
: TO MAKE SPECIAL UNDER	
: 37 CFR 1.102(a)



This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR § 1.102(a), filed January 22, 2021, to make the above-identified application special.  

The request and petition under 37 CFR § 1.102 (a) are GRANTED.   It is noted that the PPH request lists the relied upon OEE work product as a decision to grant a patent. However, a decision to grant a patent cannot be the relied upon work product unless it was a first action allowance.  Therefore the decision herein is based on the First Office Action.  
DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. 	The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA).  

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination on the merits of the U.S. application has not begun;

4.	Applicant must submit:
a.	Documentation of prior office action:
i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons     for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application) and
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

The request to participate in the PPH pilot program and petition comply with the above requirements.  Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.

All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.

This application will be forwarded to the examiner for action on the merits commensurate with this decision.



/Angela Walker/	
Angela Walker			
Paralegal Specialist	
Office of Petitions